Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice for all Patent Application as subject to AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

RESPONSE TO AMENDMENT
Amended claims 1-20 are pending and remain for further examination.

The New Grounds of Rejection
Applicant’s arguments and amendments with respect to the rejection(s) of claims 1-20 filed on February 24, 2022 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of new references. Applicant’s amendment necessitated the new grounds of rejection.


Claim Rejections - 35 USC § 103
The text of those sections of title AIA  35 U.S.C. 103 code not included in this action can be found in a prior Office Action.

Claims 1-20 are rejected under AIA  35 U.S.C. 103 as being un-patentable over Anglin et al (U.S. Patent Application Publication No. 2020/0142602 A1) in view of Mao et al (U.S. Patent No. 9,361,302 B11).

As to claim 1, Anglin et al teach a method comprising: determining a dataset to be replicated to a target storage system and a version of the dataset that is stored on a target storage system (figures 2-3A, pars. 0024-0025, figures 6-7, reference teaches about initiate a replication operation and determine an object that have not been replicated to a target storage system and a new version of the object that is stored on a source storage system); and directing the target storage system to store, as part of a new version of the dataset that is stored on the target storage system, determining the dataset to be replicated and the version of the dataset that is stored on the target storage system (figures 3A-3B, pars. 0025 & 0027-0028, figures 6-7, reference teaches about replicate the new version of the object to the target storage system and update the target storage system), wherein the new version of the dataset does not comprise at least a portion of the dataset that is stored on the target storage system (figures 6-8, pars. 0037-0040, reference teaches about the new version of the object is different than the object stored on the target storage system).
However, Anglin et al do not explicitly teach that determining the differences between a dataset to be replicated to a target storage system and a version of the dataset that is stored on a target storage system.
Mao et al explicitly teach that determining the differences between a dataset to be replicated to a target storage system and a version of the dataset that is stored on a target storage system (figure 6, column 11 line 43 to column 12 line 25, figure 9, column 17 line 27 to column 18 line 11, reference teaches about determining the difference between source and target segments by identifying the segments that have been modified since last replication).
It would have been obvious to one of ordinary skill in the art before the effective filling data of the claimed invention to incorporate the teaching of Mao et al as stated above with the method of Anglin et al because it would have provided reliable communication between source storage and target storage and reduced the amount of data that is communicated between source storage system and target storage system, and also increased the speed of the replication process.

As to claim 2, Anglin et al teach that the dataset to be replicated is stored on a source storage system that adheres to a first storage architecture and wherein the target storage system adheres to a second storage architecture (see figure 1, par. 0015).


As to claim 3, Anglin et al teach that creating a new volume on the target storage system; storing, in the new volume on the target storage system, the data associated with the differences; creating, on the target storage system, a dataset of the new volume; and deleting the new volume (figures 5-8, pars. 0035-0040).

As to claims 4-5, Anglin et al teach that issuing, to the target storage system, a request to store hint information associated with the data transferred from a source storage system to the target storage system (figure 3B, pars. 0027-0028, figures 6-8); and issuing, to a source storage system that is storing the dataset to be replicated, a request to delete a stored dataset (figures 5-8, pars. 0035-0040).

As to claim 6, Mao et al teach that comparing the dataset to be replicated to the target storage system and the most recent version of the dataset that is stored on the target storage system (figure 6, column 11 line 43 to column 12 line 25, figure 9, column 17 line 27 to column 18 line 11, reference teaches about determining the difference between source and target segments by identifying the segments that have been modified since last replication).
It would have been obvious to one of ordinary skill in the art before the effective filling data of the claimed invention to incorporate the teaching of Mao et al as stated above with the method of Anglin et al because it would have provided reliable communication between source storage and target storage and reduced the amount of data that is communicated between source storage system and target storage system, and also increased the speed of the replication process.
As to claim 7, Anglin et al teach that teach that at least one of the source storage system or the target storage system is embodied as a cloud-based storage system (par. 0049).

As to claims 8-14, they are also rejected for the same reasons set forth to rejecting claims 1-7 above, since claims 8-14 are merely an apparatus for the method of operations defined in the claims 1-7, also claims 8-14 do not teach or define any new limitations than above rejected claims 1-7.

As to claims 15-20, they are also rejected for the same reasons set forth to rejecting claims 1-77 above, since claims 15-20 are merely a program product for the method of operations defined in the claims 1-7, also claims 15-20 do not teach or define any new limitations than above rejected claims 1-7.

NON-STATUTORY DOUBLE PATENTING
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentable distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir.1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321 (b).

The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp.




OBVIOUSNESS-TYPE DOUBLE PATENTING (ANTICIPATION EXISTS)
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of US Patent No. 10,983,179 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of US Patent No. 10,983,179 B1 contain every limitation of claims 1-20 of the instant application and thus anticipate the claims of the instant application. This is a nonstatutory double patenting rejection because the patentably indistinct claims have been patented.

“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “ ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).

Claims 1-20 are generic to the species of invention covered by claims 1-20 of US Patent No. 10,983,179 B1. Thus, the generic invention is "anticipated" by the species of the patented invention. Cf., Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (holding that an earlier species disclosure in the prior art defeats any generic claim). This court's predecessor has held that, without a terminal disclaimer, the species claims preclude issuance of the generic application. Inre Van Ornum, 686 F.2d 937, 944, 214 USPQ 761,767 (CCPA 1982).
Accordingly, absent a terminal disclaimer, claims 1-20 ware properly rejected under the doctrine of obviousness-type double patenting.” (In re Goodman (CA FC) 29 USPQ2d 2010 (12/3/1993).

The subject matter claimed in the instant application is fully disclosed and covered in the claims 1-20 of US Patent No. 10,983,179 B1 since the US Patent No. 10,983,179 B1 the instant application is claiming common subject matter, as follows:
The claimed invention in the instant application (claims 1-7) is same as the claimed invention in the US Patent No. 10,983,179 B1 (claims 1-7) by rearranging the claimed limitations such as deleting the claimed limitations the step of “determining…replicated to a cloud-based storage system, a most recent version of the …that is stored on the cloud based storage system,” which is not essential claimed limitation for the invention; replacing the claimed limitations “a snapshot” to –a dataset--; “cloud-based storage system” to –target storage system--; “most resent version” to –new version--, which are not changing the scope of the invention; and creating new broader independent claim 1. No new invention or new improvement is being claimed in the instant application.
Claims 8-14, they are also rejected for the same reasons set forth to rejecting claims 1-7 above, since claims 8-14 are an apparatus for the method of operations defined in the claims 1-7, and do not teach or define any new limitations than above rejected claims 1-7. 
Note: See Claims 8-14 of US Patent No. 10,983,179 B1.
Claims 15-20, they are also rejected for the same reasons set forth to rejecting claims 1-7 above, since claims 15-20 are a program product for the method of operations defined in the claims 1-7, and do not teach or define any new limitations than above rejected claims 1-7. 
Note: See Claims 15-20 of US Patent No. 10,983,179 B1.
Basically, applicant changes/deletes/adds the claimed limitations of the claims   of the US Patent No. 10,983,179 B1; and creating new claims 1-20. No new invention or new improvement is being claimed in the instant application. Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application, which matured into the US Patent No. 10,983,179 B1.

Response to Arguments
Applicant’s amendments with respect to the claims 1-20 filed on February 24, 2022 have been fully considered but they are deemed to be moot in a new ground(s) of rejection is made in view of new references. The examiner has attempted to answer (response) to the remarks (arguments) in the body of the Office Action (see modified rejection of claims 1-20).


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Content Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bharat Barot whose telephone number is (571)272-3979.  The examiner can normally be reached on 7:00AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on (571)272-5863.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BHARAT BAROT/Primary Examiner, Art Unit 2453  
                                                                                                                                                                                            May 25, 2022